      Case 3:19-cv-00473-L Document 1 Filed 02/24/19               Page 1 of 15 PageID 1


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


ANTHONY CAIRNS,                              )
                                             )
                      Plaintiff,             )
                                             )       CIVIL ACTION
vs.                                          )
                                             )       FILE No.
CHICKEN & RICE, INC. and                     )
VALLEY VIEW CENTRAL SHOPPING                 )
CENTER, L.P.,                                )
                                             )
                      Defendants.            )

                                         COMPLAINT

       COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendants, CHICKEN & RICE, INC. and VALLEY VIEW

CENTRAL SHOPPING CENTER, L.P., pursuant to the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

CHICKEN & RICE, INC. and VALLEY VIEW CENTRAL SHOPPING CENTER, L.P., failure

to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

       3.      Plaintiff is disabled as defined by the ADA.


                                                 1
     Case 3:19-cv-00473-L Document 1 Filed 02/24/19                   Page 2 of 15 PageID 2


       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

       7.      Defendant, CHICKEN & RICE, INC. (hereinafter “CHICKEN & RICE, INC.”) is

a Texas company that transacts business in the State of Texas and within this judicial district.

       8.      Defendant, CHICKEN & RICE, INC., may be properly served with process via its

registered agent for service, to wit: Ukrit Wongpanich, Registered Agent, 2920 W. Northwest

Highway, Dallas, TX 75226.

       9.      Defendant, VALLEY VIEW CENTRAL SHOPPING CENTER, L.P. (hereinafter

“VALLEY VIEW CENTRAL SHOPPING CENTER, L.P.”), is a Texas limited partnership that

transacts business in the State of Texas and within this judicial district.

       10.     Defendant, VALLEY VIEW CENTRAL SHOPPING CENTER, L.P., may be

properly served with process via its registered agent for service, to wit:            2001 Agency

Corporation, Registered Agent, 14160 Dallas Parkway, Suite 800, Dallas, TX 75254.



                                                  2
     Case 3:19-cv-00473-L Document 1 Filed 02/24/19                Page 3 of 15 PageID 3


                                  FACTUAL ALLEGATIONS

        11.    On or about February 9, 2019, Plaintiff was a customer at “Chicken N Rice,” a

business located at 13260 Josey Lane, Carrollton, TX 75234, referenced herein as “Chicken N

Rice”

        12.    Plaintiff lives only 12 miles from the Property. Plaintiff routinely travels in the

area where the Property is located.

        13.    CHICKEN & RICE, INC. is the lessee or sub-lessee of the real property and

improvements that are the subject of this action.

        14.    VALLEY VIEW CENTRAL SHOPPING CENTER, L.P. is the owner or co-

owner of the real property and improvements that Chicken N Rice is situated upon and that is the

subject of this action, referenced herein as the “Property.”

        15.    Plaintiff’s access to the business(es) located at 13260 Josey Lane, Carrollton, TX

75234, Dallas County Property Appraiser’s parcel number 24179510000020000 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendants, CHICKEN & RICE, INC. and VALLEY VIEW CENTRAL SHOPPING CENTER,

L.P., are compelled to remove the physical barriers to access and correct the ADA violations that

exist at Chicken N Rice and the Property, including those set forth in this Complaint.

        16.    Plaintiff has visited Chicken N Rice and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting Chicken N Rice and the

Property within six months or sooner, as soon as the barriers to access detailed in this Complaint

are removed and Chicken N Rice and the Property are accessible again. The purpose of the



                                                    3
     Case 3:19-cv-00473-L Document 1 Filed 02/24/19                 Page 4 of 15 PageID 4


revisit is to be a regular customer, to determine if and when Chicken N Rice and the Property are

made accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       17.     Plaintiff intends on revisiting Chicken N Rice and the Property to purchase goods

and/or services as a regular customer living in the near vicinity as well as for Advocacy

Purposes, but does not intend to re-expose himself to the ongoing barriers to access and engage

in a futile gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       18.     Plaintiff travelled to Chicken N Rice and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at Chicken N Rice and

the Property that are detailed in this Complaint, engaged those barriers, suffered legal harm and

legal injury, and will continue to suffer such harm and injury as a result of the illegal barriers to

access present at Chicken N Rice and the Property.


                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       19.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health


                                                 4
     Case 3:19-cv-00473-L Document 1 Filed 02/24/19                 Page 5 of 15 PageID 5


               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       23.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       24.     Chicken N Rice is a public accommodation and service establishment.


                                                 5
     Case 3:19-cv-00473-L Document 1 Filed 02/24/19                Page 6 of 15 PageID 6


       25.     The Property is a public accommodation and service establishment.

       26.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.     Chicken N Rice must be, but is not, in compliance with the ADA and ADAAG.

       29.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       30.      Plaintiff has attempted to, and has to the extent possible, accessed Chicken N

Rice and the Property in his capacity as a customer of Chicken N Rice and the Property and as an

independent advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations that

exist at Chicken N Rice and the Property that preclude and/or limit his access to Chicken N Rice

and the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       31.     Plaintiff intends to visit Chicken N Rice and the Property again in the very near

future as a customer and as an independent advocate for the disabled, in order to utilize all of the

goods, services, facilities, privileges, advantages and/or accommodations commonly offered at

Chicken N Rice and the Property, but will be unable to fully do so because of his disability and

the physical barriers to access, dangerous conditions and ADA violations that exist at Chicken N

Rice and the Property that preclude and/or limit his access to Chicken N Rice and the Property



                                                 6
     Case 3:19-cv-00473-L Document 1 Filed 02/24/19                Page 7 of 15 PageID 7


and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Complaint.

        32.     Defendants, CHICKEN & RICE, INC. and VALLEY VIEW CENTRAL

SHOPPING CENTER, L.P., have discriminated against Plaintiff (and others with disabilities) by

denying his access to, and full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of Chicken N Rice and the Property, as prohibited by, and by

failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

        33.     Defendants, CHICKEN & RICE, INC. and VALLEY VIEW CENTRAL

SHOPPING CENTER, L.P., will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendants, CHICKEN & RICE, INC. and VALLEY VIEW

CENTRAL SHOPPING CENTER, L.P., are compelled to remove all physical barriers that exist

at Chicken N Rice and the Property, including those specifically set forth herein, and make

Chicken N Rice and the Property accessible to and usable by Plaintiff and other persons with

disabilities.

        34.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to Chicken N Rice and the Property and the full and equal enjoyment of the goods,

services, facilities, privileges, advantages and accommodations of Chicken N Rice and the

Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

        (i)     The interior of Unit 118 has sales and services counters lacking any portion of the

                counter that has a maximum height of 36 (thirty-six) inches from the finished



                                                 7
Case 3:19-cv-00473-L Document 1 Filed 02/24/19               Page 8 of 15 PageID 8


         floor in violation of Section 904.4 of the 2010 ADAAG standards, all portions of

         the sales and service counter exceed 36 (thirty-six) inches in height from the

         finished floor. This violation made it difficult for Plaintiff to properly transact

         business at Unit 118.

 (ii)    Unit 118 lacks at least 5% (five percent) of the dining surfaces provided for

         consumption of food or drink which complies with Section 902.3 requiring the

         maximum height of the dining surface to be maximum 34 (thirty-four) inches

         above the finished floor in violation of Section 226.1 of the 2010 ADAAG

         standards.

 (iii)   Unit 118 lacks at least 5% (five percent) of the dining surfaces provided for

         consumption of food or drink that comply with Section 902.2 of the 2010

         ADAAG standards, requiring appropriate knee and toe clearance complying with

         Section 306 of the 2010 ADAAG standards, positioned for a forward approach, in

         violation of Section 226.1 of the 2010 ADAAG standards.

 (iv)    The access aisle to the accessible parking space near Unit 109 is not level due to

         the presence of a ramp in the access aisle in violation of Section 502.4 of the 2010

         ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

         exit and enter their vehicle while parked at the Property.

 (v)     There is at least one access aisle near Unit 109 that has excessive vertical rise and

         is in violation of Section 303.2 and 502.4 of the 2010 ADAAG standards. This

         violation made it dangerous and difficult for Plaintiff to exit and enter their

         vehicle while parked at the Property.




                                           8
Case 3:19-cv-00473-L Document 1 Filed 02/24/19                 Page 9 of 15 PageID 9


 (vi)     There is an excessive vertical rise at the base of the accessible ramp near Unit 109

          in violation of Section 303.2 and 405.4 of the 2010 ADAAG standards. This

          violation made it dangerous and difficult for Plaintiff to access public features of

          the Property.

 (vii)    There is at least one access aisle near Four Corners Cafe that has excessive

          vertical rise and is in violation of Section 303.2 and 502.4 of the 2010 ADAAG

          standards. This violation made it dangerous and difficult for Plaintiff to exit and

          enter their vehicle while parked at the Property.

 (viii)   The access aisle of the accessible parking space near Four Corners Cafe has a

          cross-slope in excess of 1:48 in violation of Section 502.4 of the 2010 ADAAG

          standards and is not level. This violation made it dangerous and difficult for

          Plaintiff to exit and enter their vehicle while parked at the Property.

 (ix)     There is an excessive vertical rise at the base of the accessible ramp near Four

          Corners Cafe in violation of Section 303.2 and 405.4 of the 2010 ADAAG

          standards. This violation made it dangerous and difficult for Plaintiff to access

          public features of the Property.

 (x)      Due to the policy of placing large concrete potted plants along the exterior

          accessible route in a manner that unnecessary blocks the access route (often

          adjacent to benches), there are publicly accessible areas of the Property having

          accessible routes with clear widths below the minimum 36 (thirty-six) inch

          requirement as required by Section 403.5.1 of the 2010 ADAAG standards. This

          violation made it dangerous and difficult for Plaintiff to access exterior public

          features of the Property.



                                             9
Case 3:19-cv-00473-L Document 1 Filed 02/24/19                  Page 10 of 15 PageID 10


  (xi)    Due to a policy of not having parking stops for the parking spaces directly in front

          of the exterior access route, cars routinely pull up all the way to the curb and the

          "nose" of the car extends into the access route causing the exterior access route to

          routinely have clear widths below the minimum thirty-six (36") inch requirement

          specified by Section 403.5.1 and 502.7 of the 2010 ADAAG Standards. This

          violation made it dangerous and difficult for Plaintiff to access exterior public

          features of the Property.

  (xii)   Due to the policy of placing large objects in the exterior accessible route such as

          large concrete planters, large concrete trash cans and benches, when also coupled

          with the policy of not having parking stops to prevent vehicles from pulling

          forward and blocking adjacent accessible routes, the property lacks a single

          accessible route connecting the accessible elements and spaces on the same site in

          violation of section 206.2.2 of the 2010 ADAAG Standards. This violation made

          it difficult for Plaintiff to access all of the publicly accessible units of the

          property.

  (xiii) Defendants fail to adhere to a policy, practice and procedure to ensure that all

          facilities are readily accessible to and usable by disabled individuals.

  FOUR CORNERS CAFE RESTROOMS

  (i)     The paper towel dispenser in the restroom is located outside the prescribed

          vertical reach ranges set forth in Section 308.2.1 of the 2010 ADAAG standards.

          This made it difficult for Plaintiff to safely utilize the restroom facilities.




                                             10
Case 3:19-cv-00473-L Document 1 Filed 02/24/19                  Page 11 of 15 PageID 11


  (ii)   Restrooms have a sink with inadequate knee and toe clearance, due to a bar under

         the sink, in violation of Section 306 of the 2010 ADAAG standards. This made it

         difficult for Plaintiff to safely utilize the restroom facilities.

  CHICKEN AND RICE RESTROOMS

  a.     The Facility lacks restroom signage in compliance with Sections 216.8 and 703 of

         the 2010 ADAAG standards. This made it difficult for Plaintiff to locate

         accessible restroom facilities.

  b.     The restrooms lack proper door hardware in violation of Section 404.2.7 of the

         2010 ADAAG standards. This made it difficult for Plaintiff to utilize the restroom

         facilities.

  c.     The paper towel dispenser in the restroom is located outside the prescribed

         vertical reach ranges set forth in Section 308.2.1 of the 2010 ADAAG standards.

         This made it difficult for Plaintiff to safely utilize the restroom facilities.

  d.     The mirror in the bathrooms exceeds the maximum height permitted by Section

         603.3 of the 2010 ADAAG standards. This violation made it difficult for the

         Plaintiff to properly utilize public features of the restroom.

  e.     The restrooms in the Facility have grab bars adjacent to the commode which are

         not in compliance with Section 604.5 of the 2010 ADAAG standards as the rear

         bar is too short. This made it difficult for Plaintiff to safely utilize the restroom

         facilities.


  f.     The restrooms in the Facility have grab bars adjacent to the commode which are

         not in compliance with Section 604.5.2 of the 2010 ADAAG standards as the rear




                                            11
   Case 3:19-cv-00473-L Document 1 Filed 02/24/19                   Page 12 of 15 PageID 12


              bar is not properly extend from the centerline of the toilet. This made it difficult

              for Plaintiff to safely utilize the restroom facilities.


       g.     Due to a policy of keeping a wire basket under the sink, the restrooms have a sink

              with inadequate knee and toe clearance in violation of Section 306 of the 2010

              ADAAG standards. This made it difficult for Plaintiff to safely utilize the

              restroom facilities.

       h.     The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

              are not insulated or configured to protect against contact in violation of Section

              606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff to safely

              utilize the restroom facilities.

       35.    The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Chicken N Rice and the

Property.

       36.    Plaintiff requires an inspection of Chicken N Rice and the Property in order to

determine all of the discriminatory conditions present at Chicken N Rice and the Property in

violation of the ADA.

       37.    The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       38.     All of the violations alleged herein are readily achievable to modify to bring

Chicken N Rice and the Property into compliance with the ADA.

       39.    Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Chicken N Rice and the Property is readily achievable because


                                                 12
    Case 3:19-cv-00473-L Document 1 Filed 02/24/19                  Page 13 of 15 PageID 13


the nature and cost of the modifications are relatively low.

       40.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Chicken N Rice and the Property is readily achievable because

Defendants, CHICKEN & RICE, INC. and VALLEY VIEW CENTRAL SHOPPING CENTER,

L.P., have the financial resources to make the necessary modifications.

       41.     Upon information and good faith belief, Chicken N Rice and the Property have

been altered since 2010.

       42.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       43.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants, CHICKEN & RICE, INC. and VALLEY VIEW CENTRAL SHOPPING CENTER,

L.P., are required to remove the physical barriers, dangerous conditions and ADA violations that

exist at Chicken N Rice and the Property, including those alleged herein.

       44.     Plaintiff’s requested relief serves the public interest.

       45.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants, CHICKEN & RICE, INC. and VALLEY VIEW CENTRAL

SHOPPING CENTER, L.P.

       46.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, CHICKEN & RICE, INC. and VALLEY VIEW CENTRAL

SHOPPING CENTER, L.P., pursuant to 42 U.S.C. §§ 12188 and 12205.

       47.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant



                                                 13
   Case 3:19-cv-00473-L Document 1 Filed 02/24/19                Page 14 of 15 PageID 14


injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, CHICKEN

& RICE, INC. and VALLEY VIEW CENTRAL SHOPPING CENTER, L.P., to modify Chicken

N Rice and the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, CHICKEN & RICE, INC., in violation of the

              ADA and ADAAG;

       (b)    That the Court find Defendant, VALLEY VIEW CENTRAL SHOPPING

              CENTER, L.P., in violation of the ADA and ADAAG;

       (c)    That the Court issue a permanent injunction enjoining Defendants, CHICKEN &

              RICE, INC. and VALLEY VIEW CENTRAL SHOPPING CENTER, L.P., from

              continuing their discriminatory practices;

       (d)    That the Court issue an Order requiring Defendants, CHICKEN & RICE, INC.

              and VALLEY VIEW CENTRAL SHOPPING CENTER, L.P., to (i) remove the

              physical barriers to access and (ii) alter the subject Chicken N Rice and the

              Property to make it readily accessible to and useable by individuals with

              disabilities to the extent required by the ADA;

       (e)    That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

              and costs; and

       (f)    That the Court grant such further relief as deemed just and equitable in light of the

              circumstances.

                                            Dated: February 24, 2019.

                                            Respectfully submitted,

                                            Law Offices of
                                            THE SCHAPIRO LAW GROUP, P.L.


                                               14
Case 3:19-cv-00473-L Document 1 Filed 02/24/19    Page 15 of 15 PageID 15



                                /s/ Douglas S. Schapiro
                                Douglas S. Schapiro, Esq.
                                Northern District of Texas ID No. 54538FL
                                Attorney-in-Charge of Plaintiff
                                The Schapiro Law Group, P.L.
                                7301-A W. Palmetto Park Rd., #100A
                                Boca Raton, FL 33433
                                Tel: (561) 807-7388
                                Email: schapiro@schapirolawgroup.com


                                Law Offices of
                                LIPPE & ASSOCIATES

                                /s/ Emil Lippe, Jr.
                                Emil Lippe, Jr., Esq.
                                State Bar No. 12398300
                                Lippe & Associates
                                12222 Merit Drive, Suite 1200
                                Dallas, TX 75251
                                Tel: (214) 855-1850
                                Fax: (214) 720-6074
                                emil@texaslaw.com


                                ATTORNEYS FOR PLAINTIFF
                                ANTHONY CAIRNS




                                  15
